Exhibit 10.1

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Fourth Amended and Restated Employment Agreement (this “Agreement”) is made
and entered into as of the     day of May, 2012 (the “Effective Date”), by and
between CytRx Corporation, a Delaware corporation (“Employer”), and Steven A.
Kriegsman, an individual and resident of the State of California (“Employee”),
with reference to the following facts:

A. Employer and Employee previously entered into a Third Amended and Restated
Employment Agreement, dated May 17, 2005 (the “2005 Employment Agreement”),
under which Employee is serving as President and Chief Executive Officer of
Employer.

B. Employer believes that Employee has been and will continue to be an integral
part of its management and is and will continue to be responsible for developing
its business.

C. Employee possesses extensive knowledge regarding Employer’s business,
including confidential and proprietary information concerning marketing plans
and strategy, business plans, projections, and the formulae and models
pertaining thereto, customer needs and peculiarities, finances, operations,
billing methods, customer lists and trade secrets.

D. Employer and Employee desire to amend and restate the 2005 Employment
Agreement under which Employee shall continue to serve on a full-time basis as
Employer’s President and Chief Executive Officer on the terms set forth in this
Agreement, effective as of the Effective Date.

NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.

1. Continuation and Expiration of 2005 Employment Agreement. Employer and
Employee agree that Employee shall continue to be employed as Employer’s
President and Chief Executive Officer under the terms of the 2005 Employment
Agreement through the Effective Date. Employer and Employee agree that with the
exception of Employee’s remaining scheduled salary payments, if any, from May 1,
2012 to the day before the Effective Date and the reimbursement of any unpaid
expenses incurred by Employee to the day before the Effective Date in accordance
with Employer’s expense reimbursement policy, Employer will owe no further cash
compensation or other amounts to Employee on the Effective Date under the 2005
Employment Agreement.

2. Employment Agreement. Effective as of the Effective Date, Employer hereby
retains Employee as Employer’s President and Chief Executive Officer, and
Employee hereby accepts such employment and position with Employer, on the terms

 

-1-



--------------------------------------------------------------------------------

and conditions set forth herein. Employer understands that his duties as
President and Chief Executive Officer may change from time to time over the term
of this Agreement in the discretion of Employer’s Board of Directors, but such
duties shall in all events be consistent with the duties customarily assigned to
the Chief Executive Officer of a company such as Employer.

3. Duties. Employee shall perform all duties assigned to him by the Employer’s
Board of Directors faithfully, diligently and to the best of his ability. Such
duties include, without limitation, the overseeing and implementation of the
business plan adopted by the Board of Directors (as may be revised from time to
time by the Board of Directors). Employee shall perform the services
contemplated under this Agreement in accordance with the policies established by
and under the direction of the Board of Directors. Employee shall have such
corporate power and authority as shall reasonably be required to enable him to
discharge his duties under this Agreement.

4. Time and Efforts. Subject to the exceptions set forth in this Section 4,
Employee shall devote 100% of his business time, efforts, attention, and
energies to Employer’s business in order to implement Employer’s business plan
and discharge his duties under this Agreement.

4.1. Directorship Exception. Notwithstanding any other provision of this
Section 4, while this Agreement is in effect, Employee may serve on the board of
directors of up to three companies other than Employer, but in no event shall
Employee serve on the board of directors of any company that is directly
competitive with Employer or serve as the chairman of any audit committee or
other committee of any other board of directors that requires substantial
additional time on the part of Employee beyond that customarily required to
serve as a member of the board of directors unless such service is approved by
the Board of Directors. Employee may make and manage personal business
investments of his choice and serve in any capacity with any civic, educational
or charitable organization, or any governmental entity or trade association,
without seeking or obtaining approval by the Board of Directors, provided such
activities and services do not materially interfere or conflict with the
performance of his duties hereunder.

4.2. The Kriegsman Group Exception. Employee agrees that immediately following
completion of the SuperGen, Inc. assignments, Employee will either (i) terminate
the operations of The Kriegsman Group or (ii) retain a new President for The
Kriegsman Group and thereafter cease all personal activities on behalf of The
Kriegsman Group. Nothing contained in this Section 4 shall limit Employee’s
right to engage in activities or receive benefits from The Kriegsman Group
solely in his capacity as an equity owner of that firm.

5. Term. Employee’s employment under this Agreement shall commence on the
Effective Date and shall continue until December 31, 2015 (the “Expiration
Date”), unless sooner terminated by Employer or Employee in accordance with
Section 7 (the “Term”); provided, however, that unless Employer or Employee
gives written notice to the other party to the contrary at least 180 days prior
to the Expiration Date, this Agreement

 

-2-



--------------------------------------------------------------------------------

shall automatically be extended for an additional term of one (1) year following
the Expiration Date; and, provided further, that this Agreement shall continue
to renew automatically for an additional term of one (1) year on each
anniversary of the Expiration Date unless Employer or Employee gives written
notice to the other party to the contrary at least 90 days prior to such
anniversary date. References herein to the “Term” shall include any automatic
extensions pursuant to the preceding sentence. Provision of a notice that this
Agreement will not be extended shall not constitute a breach of this Agreement.

6. Compensation. As the total consideration for Employee’s services rendered
under this Agreement, Employer shall pay Employee the following compensation:

6.1. Salary. Commencing as of the Effective Date, Employer shall pay Employee an
annual salary of $700,000 per year, in 24 equal semi-monthly installments, on
the 15th and last day of each month during the Term. Employee’s annual salary
shall be subject to review annually by the Board of Directors of Employer and
may be increased (but not decreased) in the sole discretion of the Board of
Directors or the Compensation Committee of the Board.

6.2. Bonus Compensation. Employee shall receive an annual cash bonus on or
before December 31 during each year of the Term. The amount of each such bonus
payment shall be determined by Employer’s Board of Directors or Compensation
Committee, in its sole discretion, but in no event shall any such bonus be less
than $150,000 for each year during the Term.

6.3. Stock Options. Employee also be eligible for grants of stock options and
other equity awards based on Employer stock in accordance with Employer’s
practices and policies with respect to its senior executives.

6.4. Expense Reimbursement. Employer shall promptly reimburse Employee for
reasonable and necessary business and entertainment expenses incurred by
Employee in connection with the performance of Employee’s duties in accordance
with Employer’s usual reimbursement policies and procedures in effect from time
to time.

6.5. Vacation. Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer’s usual policies applicable to all
employees at a rate of four weeks vacation time for each 12-month period during
the Term.

6.6. Employee Benefit Plans and Fringe Benefits. Employee shall be eligible to
participate in all employee benefit plans and programs, fringe benefits and
perquisites as in effect generally with respect to other senior officers of
Employer. During the Term, Employer shall also continue to make fixed annual
premium payments of $5,000 on the Transamerica Occidental Life Insurance Company
policy insuring Employee under which Employee or his designee is the
beneficiary.

 

-3-



--------------------------------------------------------------------------------

6.7. Tax Withholding. Employer shall have the right to deduct from the
compensation due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation of Employee.

7. Termination.

7.1. Termination by Employer for Cause. Employer may terminate Employee’s
employment hereunder for “Cause” (as defined below), provided that Employer has
complied with the provisions of this Section 7.1. Employee shall be given
written notice by Employer’s Board of Directors of the intention to terminate
him for Cause. Such notice shall state in reasonable detail the particular
circumstances that constitute Cause for termination. Employee shall have 15 days
after receiving such notice in which to cure such circumstances, to the extent
such cure is possible. If cure is not possible, or if he fails to cure such
circumstances, Employee shall then be entitled to a hearing before the Board.
Such hearing shall be held within 20 days of his receiving such notice, provided
that he requests such hearing within 15 days of receiving such notice. If,
within five days following such hearing, the Board gives written notice to
Employee confirming that, in the judgment a majority of the members of the Board
(excluding Employee), Cause for terminating his employment on the basis set
forth in the original notice exists, the Term and Employee’s employment
hereunder shall be terminated for Cause. The term “Cause” for purposes of this
New Employment Agreement shall mean any of the following:

(a) Employee has materially breached any material term of this Agreement;

(b) Employee is (i) convicted of, or has entered a plea of guilty or nolo
contendere to, any felony that in the reasonable judgment of Employer’s Board of
Directors is materially injurious to Employer or its reputation or (ii) is
convicted of, or has entered a plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude that in the reasonable
judgment of the Board of Directors of Employer is materially injurious to
Employer or its reputation; provided, however, that in the event Employee is
indicted for, or charged with, the commission of any felony that in the judgment
of the Board of Directors could reasonably be expected to result in substantial
lasting harm to Employer or its reputation, Employer shall be entitled summarily
to suspend Employee’s services to Employer hereunder, without a loss to Employee
of his compensation and other benefits hereunder, during the pendency of such
indictment or charge;

(c) Employee has willfully committed (i) any act of fraud or gross misconduct
against Employer or (ii) any act of fraud or gross misconduct not directly
involving Employer that in the reasonable judgment of the Board of Directors of
Employer is materially injurious to Employer or its reputation; or

 

-4-



--------------------------------------------------------------------------------

(d) Employee has willfully failed or refused or is legally unable (other than
due to his death or total disability as defined in Section 19), to perform his
duties as required under this Agreement.

If Employer terminates Employee’s employment for Cause, the termination shall
take effect on the effective date (determined under Section 16) of the final
written notice to Employee pursuant to this Section 7.1, and Employee shall be
entitled to (i) a lump sum cash payment, payable within ten (10) business days
after the date of termination of Employee’s employment, equal to the sum of
(A) any accrued but unpaid salary as of the date of such termination, (B) any
accrued but unpaid bonus due under Section 6.2 for any annual period ended prior
to the date of such termination and (C) the minimum bonus under Section 6.2 for
the annual period in which such termination occurs, prorated through the date of
such termination, and (ii) such benefits, if any, to which Employee or his
dependents or beneficiaries may then be entitled as a participant under the
employee benefit plans referred to in Section 6.6. In the event of the
termination of Employee’s employment for Cause, Employee’s stock options and any
other equity awards based on Employer’s securities, such as restricted stock,
restricted stock units, stock appreciation rights, performance units, etc.
shall, to the extent then vested and exercisable, remain vested and exercisable
in accordance with their terms

7.2. Termination by Employer without Cause. Employer may terminate Employee’s
employment without Cause, which termination shall take effect on the effective
date (determined under Section 16 of this Agreement) of written notice of such
termination to Employee. A termination by Employer in accordance with this
Section 7.2 shall not be deemed a breach of this Agreement. Upon any termination
of Employee’s employment by Employer without Cause pursuant to this Section 7.2,
Employee shall be entitled to (i) a lump sum cash payment, payable within ten
(10) business days after the date of termination of Employee’s employment, equal
to the sum of (A) any accrued but unpaid salary as of the date of such
termination, (B) any accrued but unpaid bonus due under Section 6.2 for any
annual period ended prior to the date of such termination and (C) the minimum
bonus under Section 6.2 for the annual period in which such termination occurs,
prorated through the date of such termination; (ii) such benefits, if any, to
which Employee and his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 6.6;
(iii) immediate vesting of all of Employee’s stock options and any other equity
awards based on Employer securities, such as restricted stock, restricted stock
units, stock appreciation rights, performance units, etc, all of which shall
remain exercisable for their full term; (iv) continuation of the life insurance
premium payments through the expiration of the then current Term, but in no
event for a period of less than 24 months; (vi) continued participation, through
the expiration of the then current Term, but in no event for a period of less
than 24 months, of Employee and each of his dependents in any Employer-sponsored
health plan at the benefit level in effect from time to time and with COBRA
benefits commencing thereafter. In addition to the foregoing payments and
continuation of benefits, Employer shall pay Employee in a lump-sum within 10
days following the date of termination of Employee’s employment an amount equal
to the sum of (x) Employee’s salary as provided in Section 6.1 and (y) the
minimum bonus

 

-5-



--------------------------------------------------------------------------------

under Section 6.2 that would otherwise be payable for the period (the “Severance
Period”) commencing on the date of termination of Employee’s employment and
ending on the later of (1) the expiration of the Term and (2) the second
anniversary of such termination date.

7.3. Termination by Employee for Good Reason. Employee may terminate his
employment hereunder for “Good Reason,” which shall mean any material breach by
Employer of the terms hereof that is not corrected by Employer within five days
after written notice by Employee to Employer, including, without limitation,
(i) the assignment to Employee of any duties inconsistent in any respect with
his position as Chief Executive Officer (including status, offices, titles,
reporting requirements, authority, duties or responsibilities); (ii) any failure
by Employer to comply with its compensation obligations under this Agreement; or
(iii) Employer’s requiring Employee to be based at any office or location other
than in Los Angeles, California or within ten miles of the current location of
the Company’s headquarters. If Employee terminates his employment for Good
Reason, subject to Employer’s right to cure as set forth above, the termination
shall take effect on the effective date (determined under Section 16) of the
written notice to Employer, and Employee shall be entitled to the same payments
and benefits, at the same times, described in Section 7.2 for a termination by
Employer without Cause.

7.4. Termination by Employee without Good Reason. Employee shall have the right
to voluntarily terminate his employment hereunder at any time without Good
Reason upon 30 days’ written notice to Employer. A voluntary termination by
Employee in accordance with this Section 7.4 shall not be deemed a breach of
this Agreement. Upon any voluntary termination of employment by Employee without
Good Reason pursuant to this Section 7.4, Employee shall be entitled only to
such payments and benefits as those described in Section 7.1 for a termination
by Employer for Cause.

7.5. Termination in Connection with a Change in Control. For purposes of this
Section 7.5, a “Change in Control” shall have the meaning ascribed to such term
in Employer’s 2000 Long-Term Incentive Plan and shall also have the meaning
ascribed to the term “Corporate Transaction” in Employer’s 2008 Stock Incentive
Plan, as each such Plan may be amended from time to time. If a Change in Control
occurs during the Term, and if, during the Term and within two years after the
date on which the Change in Control occurs, Employee’s employment is terminated
by Employer without Cause or by Employee for Good Reason, then Employee will be
entitled to the payments and benefits, at the same times, described in
Section 7.2 for a termination by Employer without Cause. In addition, to the
extent that any payment or distribution of any type to or for Employee by
Employer (which for purposes of this Section 7.5 includes any parent, subsidiary
or affiliate of Employer), whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, any accelerated vesting of stock options or other equity
awards based on Employer stock granted pursuant to this Agreement or otherwise)
(collectively, the “Total Payments”) is or will be subject to the excise tax
(“Excise Tax”) imposed under Section

 

-6-



--------------------------------------------------------------------------------

4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor to such Section), Employer shall pay to Employee, prior to the time
any Excise Tax is payable with respect to any of such Total Payments (through
withholding or otherwise), an additional amount (a “Gross-Up Payment”) that,
after the imposition of all income, employment, excise and other taxes,
penalties and interest thereon, is equal to the sum of (i) the Excise Tax on
such Total Payments plus (ii) any penalty and interest assessments associated
with such Excise Tax. The determination of whether any portion of the Total
Payments is subject to an Excise Tax and, if so, the amount and time of any
Gross-Up Payment pursuant to this Section 7.5, shall be made by an independent
auditor (the “Auditor”) jointly selected by Employee and Employer and paid by
Employer. If Employee and Employer cannot agree on the firm to serve as the
Auditor, then they shall each select an accounting firm and those two firms
shall jointly select the accounting firm to serve as the Auditor. Unless
Employee agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not during the two
years preceding the date of its selection, acted in any way on behalf of
Employer. Employee and Employer shall cooperate with each other in connection
with any proceeding or claim relating to the existence or amount of any
liability for Excise Tax. All expenses relating to any such proceeding or claim
(including attorneys’ fees and other expenses incurred by Employee in connection
therewith) shall be paid by Employer promptly upon demand by Employee, and any
such payment shall be subject to a Gross-Up Payment under this Section 7.5 in
the event that Employee is subject to Excise Tax on it.

7.6. Section 409A of the Code. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.

The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee. Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee’s “separation from service” as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee’s payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee’s
beneficiary, or if none, to the personal representative of Employee’s estate
within 30 days after the date of Employee’s death.

 

-7-



--------------------------------------------------------------------------------

8. No Mitigation; No Offset. Employee shall have no obligation to seek other
employment or to otherwise mitigate Employer’s obligations to him arising from
the termination of his employment, and no amounts paid or payable to Employee by
Employer under this Agreement shall be subject to offset for any remuneration to
which Employee may become entitled from any other source after his employment
with Employer terminates, whether attributable to subsequent employment,
self-employment or otherwise.

9. First Offer. Employee acknowledges and agrees that a material inducement to
Employer to enter into this Agreement is the Employee’s expertise in, knowledge
of and ability to identify acquisition candidates within, the biotech,
pharmaceutical and health care industries. Accordingly, Employee agrees that
Employee will provide, and will cause The Kriegsman Group for so long as
Employee is the principal owner of The Kriegsman Group to provide, Employer’s
Board of Directors with the first opportunity to conduct or take action with
respect to any acquisition opportunity or any other potential transaction
identified by Employee or The Kriegsman Group within the biotech, pharmaceutical
or health care industries and that is within the scope of the business plan
adopted by the Employer’s Board of Directors. Employee’s obligations under this
Section 9 shall commence on the Effective Date and shall continue while this
Agreement is in effect.

10. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, and except as otherwise required by law or legal process and
after reasonable notice to Employer and opportunity for Employer to intervene,
Employee shall hold and keep secret and confidential all Trade Secrets and other
confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties hereunder;
provided, however, that with respect to “trade secrets” (as defined under
applicable law), Employee’s confidentiality obligations shall continue for so
long as they remain “trade secrets” under applicable law. Employee shall
maintain in trust all such “trade secret” or other confidential or proprietary
information, as Employer’s property, including, but not limited to, all
documents concerning Employer’s business, including Employee’s work papers,
telephone directories, customer information and notes, and any and all copies
thereof in Employee’s possession or under Employee’s control. Upon expiration or
earlier termination of Employee’s employment with Employer, for any reason, or
upon request by Employer, Employee shall deliver to Employer all such documents
belonging to Employer, including any and all copies in Employee’s possession or
under Employee’s control.

11. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Sections 9 or 10
hereof and, accordingly, that Employer shall be entitled to equitable remedies,
including, without limitation, specific performance, temporary restraining
orders, and preliminary injunctions and permanent injunctions, to enforce such
Sections without the necessity of proving actual damages in connection
therewith. This provision shall not, however, diminish Employer’s right to claim
and recover damages or enforce any other of its legal or equitable rights or
defenses.

 

-8-



--------------------------------------------------------------------------------

12. Severable Provisions. The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

13. Binding Agreement. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns and Employee and his heirs and
representatives. Neither party may assign this Agreement without the prior
written consent of the other party.

14. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior agreements, written or oral, between Employee and
Employer relating to the subject matter hereof. Any such prior agreements are
hereby terminated and of no further effect and Employee, by the execution
hereof, agrees that any compensation provided for under any such prior
agreements is specifically superseded and replaced by the provisions of this
Agreement. No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee) after approval by Employer’s
Board of Directors. The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.

15. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice of law rules.

16. Notice. All notices and other communications under this Agreement shall be
in writing and mailed, telecopied or delivered by hand or by a nationally
recognized courier service guaranteeing overnight delivery to a party at the
following address (or to such other address as such party may have specified by
notice given to the other party pursuant to this provision and shall be
effective when personally delivered or two (2) business days after being mailed:

If to Employer:

CytRx Corporation

11726 San Vicente Boulevard,

Suite 650

Los Angeles, California 90049

Facsimile: (310) 826-5529

Attention: General Counsel

 

-9-



--------------------------------------------------------------------------------

With a copy to:

Dale Short

Troy & Gould Professional Corporation

1801 Century Park Boulevard

Sixteenth Floor

Los Angeles, California 90067

Facsimile: (310) 201-4746

If to Employee:

Steven A. Kriegsman

The Kriegsman Group

11726 San Vicente Blvd., Suite 650

Los Angeles, CA 90049

Facsimile: (310) 826-5529

With a copy to:

 

                                                 

                                                 

                                                 

                                                 

                                                 

17. [Intentionally Omitted].

18. Arbitration. The parties agree if any controversy or claim shall arise out
of this Agreement or the breach hereof (other than claims (a) for equitable
relief, including specific performance, injunctive relief or temporary
restraining orders or (b) enforcing this Section 18 or an arbitration award
granted in accordance herewith), and either party shall request that the matter
be settled by arbitration the matter shall be settled exclusively by final and
binding arbitration before JAMS (or its successor pursuant to the United States
Arbitration Act, 9 U.S.C. Section 1 et seq.) in accordance with the provisions
of JAMS’ Streamlined Arbitration Rules and Procedures in effect at such time, by
a single arbitrator, if the parties shall agree upon one, or by one arbitrator
appointee by each party and a third arbitrator appointed by the other
arbitrators. In case of any failure of a party to make an appointment referred
to above within two (2) weeks after written notice of controversy, such
appointment shall be made by JAMS. All arbitration proceedings shall be held in
the City of Los Angeles, and each party agrees to comply in all respects with
any award made in such proceeding and to the entry of a judgment in any
jurisdiction upon any award rendered in such proceeding. Each party will pay the
fees of their respective attorneys, the expenses of their respective witnesses,
costs of any record or transcript of the arbitration, and any other expenses
connected with the arbitration that such party might be expected to incur had
the dispute been subject to resolution in court, but all costs of the
arbitration that would not be incurred by the parties if the dispute was
litigated in court, including fees of the arbitrator and any arbitration
association administrative fees will be paid by Employer.

 

-10-



--------------------------------------------------------------------------------

19. Death or Disability. In the event of Employee’s death or “Disability” (as
defined below) during the Term, the Employee’s employment shall automatically
cease and terminate as of the date of Employee’s death or the effective date of
Employer’s written notice to Employee of its decision to terminate his
employment by reason of his Disability, as the case may be, and Employee shall
be entitled to the same payments and benefits, at the same times, as described
in Section 7.2 for a termination of employment by Employer without Cause.
Likewise, any stock options and other equity awards held by Employee at the time
of his death or Disability shall immediately vest in full upon such termination
and shall remain exercisable thereafter for the full term of such options and
equity rights. Notwithstanding the foregoing or any provision of Section 7.2,
Employer’s obligation to pay Employee the salary and bonus called for in
Section 7.2 during the Severance Period following termination of his employment
by reason of his Disability shall be subject to offset and shall be reduced by
any and all amounts paid to Employee under any disability insurance policy paid
or provided for by Employer as provided in Section 6.6 or otherwise. For
purposes of this Agreement, the term “Disability” means the inability of
Employee to perform substantially all of his duties hereunder for any period of
at least 120 consecutive days by reason of any physical or mental incapacity.

20. Survival. In the event this Agreement expires after its Term or is
terminated, the provisions of Sections 7, 10, 11, 12, 15, 16, 18, 19 and 22
shall survive.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

22. Indemnification.

22.1. Employer Indemnity. If Employee is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of Employer or any affiliate of
Employer or was serving at the request of Employer or any affiliate of Employer
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Employee’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, then Employer will indemnify
Employee and hold him harmless to the fullest extent legally permitted or
authorized by Employer’s certificate of incorporation or bylaws or resolution of
the Board of Directors to the extent not inconsistent with the laws of the State
of Delaware, against all cost, expense, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Employee in connection therewith, except to the extent attributable to
Employee’s gross negligence or fraud), and such indemnification

 

-11-



--------------------------------------------------------------------------------

shall continue as to Employee even if he has ceased to be a director, member,
officer, employee or agent of Employer or affiliate and shall inure to the
benefit of Employee’s heirs, executors and administrators. Employer will advance
to Employee all reasonable costs and expenses to be incurred by him in
connection with a Proceeding within 20 days after receipt by Employer of a
written request for such advance. Such request shall include an undertaking by
Employee to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this subsection 22.1 shall not be deemed exclusive
of any other rights of indemnification to which Employee may be entitled or
which may be granted to him and shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

22.2. No Presumption Regarding Standard of Conduct. Neither the failure of
Employer (including its Board of Directors, independent legal counsel or
stockholders) to have made a determination prior to the commencement of any
proceeding concerning payment of amounts claimed by Employee under the preceding
subsection 22.1 of this Section 22 that indemnification of Employee is proper
because he has met the applicable standard of conduct, nor a determination by
Employer (including its Board of Directors, independent legal counsel or
stockholders) that Employee has not met such applicable standers of conduct,
shall create a presumption the Employer has not met the applicable standard of
conduct.

22.3. Liability Insurance. Employer will continue and maintain a directors and
officers liability insurance policy covering Employee to the extent Employer
provides such coverage for its other senior executive officers.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

“EMPLOYER”

CytRx Corporation,

a Delaware corporation

By:  

/s/ Max Link, Ph.D.

Name:   Max Link, Ph.D. Title:   Chairman of the Board “EMPLOYEE”

/s/ Steven A. Kriegsman

Steven A. Kriegsman

 

-13-